Citation Nr: 1101239	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating greater than 40 percent for 
deep venous thrombosis with venous insufficiency, stasis 
dermatitis and eczema, peripheral artery disease (previously 
diagnosed as thrombophlebitis).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.       

This matter come before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which continued a 10 percent disability rating for 
thrombophlebitis, left leg.  By rating action dated in June 2009, 
the RO combined the Veteran's previously service-connected 
varicose veins with the thrombophlebitis, left leg, 
recharacterized the disability as "deep venous thrombosis with 
venous insufficiency, stasis dermatitis and eczema, peripheral 
artery disease," and assigned a 40 percent disability rating 
with an effective date of July 31, 2005, the alleged date of a VA 
outpatient treatment report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2009, the RO combined the Veteran's previously service-
connected varicose veins with the thrombophlebitis, left leg, 
recharacterized the disability as "deep venous thrombosis with 
venous insufficiency, stasis dermatitis and eczema, peripheral 
artery disease," discontinued separate 10 percent ratings and 
assigned a single 40 percent disability rating, effective July 
31, 2005.  In assigning that effective date, the RO referred to a 
VA outpatient treatment report prepared on that date.  

The claims folder does not include the July 31, 2005, VA 
outpatient treatment report relied upon by the RO.  In fact, the 
claims file does not include VA treatment records for a rather 
significant period of time, from December 1994 to December 2006.  
While the date of claim in this case is December 3, 2007, the RO 
chose the date of July 31, 2005 as the effective date for the 
increased rating award.  Furthermore, it appears that the most 
recent VA outpatient treatment records of record are dated in 
December 2009.  As such, all outstanding VA treatment records 
should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The record includes the report of an examination 
conducted for VA in December 2009; however, complete VA treatment 
records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from 
November 1994 to January 2007 and all VA 
treatment records from December 2009 to the 
present.  If these records are unobtainable, 
a negative reply must be noted in writing and 
associated with the claims file.

2.  After all development is complete, review 
the evidence in its entirety and readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


